                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

CRAIG CUNNINGHAM,                            )
                                             )
       Plaintiff,                            )         NO. 3:16-cv-2285
                                             )
v.                                           )         JUDGE RICHARDSON
                                             )
FIRST CLASS VACATIONS, INC.,                 )
 et al.                                      )
                                             )
       Defendant.

                                          ORDER


       Pending before the Court is a Report and Recommendation of the Magistrate Judge (Docket

No. 88), to which no Objections have been filed. The Court has reviewed the Report and

Recommendation and the file in accordance with 28 U.S.C. § 636(b)(1)(C). The Report and

Recommendation is adopted and approved. Accordingly, Defendant Nahom’s letter (Doc. No. 82),

which the Court has construed as a Motion to Dismiss (Doc. No. 83), is DENIED.

       IT IS SO ORDERED.


                                                  ___________________________________
                                                  ELI RICHARDSON
                                                  UNITED STATES DISTRICT JUDGE
